IN THE SUPREME COURT OF THE STATE OF NEVADA

UMC PHYSICIANS’ BARGAINING UNIT No. 85446
OF NEVADA SERVICE EMPLOYEES
UNION, SEIU LOCAL 1107, AFL-CIO,
CLC, AN EMPLOYEE ORGANIZATION;
DEBORAH BOLAND, M.D.; JOEL

 

CANGA, M.D.; EDGAR L. COX, M.D.;

ANDREA FONG, D.O.; NEIL W. F L E D
GOODSELL, M.D.; DEBORAH NOV 07 2022
GOODWIN, M.D.; MARIA MARTINEZ,

M.D.; JOHN NEPOMUCENO, M.D.; Hoe oN NS OURT
GEORGE OEHLSEN, D.O.; ARDESHIR BY LA

ROHANTI, M.D.; ERNESTO RUBIO, M.D.;
TIMOTHY SCHRADER, M.D.; RONALD
TAYLOR, M.D.; BRADLEY WALKER,
M.D.; AND MICHAEL 8. TANNER AS
SPECIAL ADMINISTRATOR OF THE
ESTATE OF STERLING TANNER, M.D.,
AS INDIVIDUAL LOCAL GOVERNMENT
EMPLOYEES AND MEMBERS OF THE
UMC PHYSCIANS' BARGAINING UNIT
OF NEVADA SERVICE EMPLOYEES
UNION, SEIU LOCAL 1107, AFL-CIO,
CLC,

Appellants,

VS.

NEVADA SERVICE EMPLOYEES
UNION, SEIU LOCAL 1107, AFL-CIO, A
NONPROFIT COOPERATIVE
CORPORATION,

Respondent.

 

 

ORDER DISMISSING APPEAL

This is an appeal from a district court order granting a motion for
summary judgment. Eighth Judicial District Court, Clark County; Ronald J.
Israel, Judge.

On October 7, 2022, respondent filed a motion to dismiss this
appeal for lack of jurisdiction. Respondent asserts that the appeal is

Supreme Gourt

oF premature because appellants timely filed a motion for reconsideration that

Nevapa

 

 

(O) 997A eB on ) _ ALRAO
ah ees are ys cape ea mie Cee ; 7 = 7 ¥ om = a
Mo enter aye Me SMBS og i oe sng ce ed fe BEY ees He et ace ROEM Rovere PE chee “

  
Supreme Court
oF
NEVADA

(0) (947A eRe.

 

sought relief under NRCP 52(b) and NRCP 59 and the district court has not
yet resolved the motion. Appellants oppose the motion, arguing that the notice
of appeal is not premature because they filed the notice of appeal after the
written judgment was entered, Appellants argue that even if their motion for
reconsideration is considered a tolling motion, under NRAP 4(a)(6), upon entry
of the district court order resolving the motion for reconsideration, jurisdiction
will be properly vested in this court.

The record before this court demonstrates appellants filed the
notice of appeal after filing the motion for reconsideration. The motion for
reconsideration was a timely filed tolling motion under NRAP 4(a)(4). See AA
Primo Builders v. Washington, 126 Nev. 578, 245 P.3d 1190 (2010) (a motion
for reconsideration may be considered a tolling motion to alter or amend). The
tolling motion has not yet been resolved. A timely tolling motion tolls the 30-
day appeal period, and a notice of appeal is of no effect if it is filed after such a
tolling motion is filed and before the district court enters a written order finally
resolving the motion, See NRAP 4({a)(4). Further, “[t]his court may dismiss as
premature a notice of appeal filed after the oral pronouncement of a decision
or order but... before entry of the written disposition of the last-remaining
timely motion listed in Rule 4(a)(4).” NRAP 4(a)(6). Accordingly, we conclude
this court lacks jurisdiction. The motion to dismiss is granted and we

ORDER this appeal DISMISSED.!

    

 

 

és
(eK.
Cadish .

Pickering J Gitbons

 

 

1The Honorable Mark Gibbons, Senior Justice, participated in this
matter under a general order of assignment.

 

 
ce: Hon. Ronald J. Israel, District Judge
Stephen E. Haberfeld, Settlement Judge
Rodriguez Law Offices, P.C.
Christensen James & Martin
Eighth District Court Clerk

Supreme Court
oF
NevaDa

(0) IMTA  @cSihie> 3